     Case 2:19-cv-00209-JRG Document 277 Filed 03/23/21 Page 1 of 6 PageID #: 15266




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

THE HILLMAN GROUP, INC.                          §
                                                 §
v.                                               §
                                                                Case No. 2:19-cv-209- JRG
                                                 §
KEYME, LLC                                       §


               MINUTES FOR FINAL PRETRIAL CONFERENCE
           HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                               March 23, 2021
OPEN: 10:06 AM                                       ADJOURN: 4:48 PM
 ATTORNEYS FOR PLAINTIFF:              See attached.

ATTORNEYS FOR DEFENDANT:                        See attached.

LAW CLERKS:                                     Lee Matalon
                                                Will Nilsson
                                                Tom Derbish

COURT REPORTER:                                 Shelly Holmes, CSR-TCRR

COURTROOM DEPUTY:                               Andrea Brunson


TIME            MINUTES
10:06 AM        Court opened. Counsel announced ready for hearing.
 Case 2:19-cv-00209-JRG Document 277 Filed 03/23/21 Page 2 of 6 PageID #: 15267




TIME        MINUTES
10:08 AM    Court provided instructions and housekeeping matters to the parties. Case is
            scheduled for jury selection on Monday, April 5, 2021. COVID protocols will be in
            place at that time. Trial will begin following the empanelment of the Jury. Eight
            jurors will be selected at jury selection. Counsel will be given 30 minutes per side
            for voir dire. The parties will be given 12 hours per side for the jury trial portion.
            Opening will be 30 minutes per side. Closings will be 40 minutes per side. Court to
            be notified by 10:00 p.m. each night of disputes re: demonstratives to be used the
            next day, or notification that there are no disputes. Email to the respective law clerk
            or 3-ring binders with disputed information are to be prepared and submitted to the
            Court by 7:00 a.m. the following day. The Court will be available in chambers by
            7:30 a.m. every morning to take up any housekeeping matters or late-arriving
            disputes that might come up during trial. Court instructed the parties to review the
            Court’s updated Standing Order re: Juror Questionnaires, if applicable, and follow
            the instructions from Deputy Clerk in Charge, Mrs. Kecia Clendening re: receipt,
            review and return of the Juror Questionnaires. The Court will hold an informal
            charge conference after the close of evidence. Same will be held in the courtroom
            and off the record. The formal charge conference will follow thereafter.
            Instructions by the Court re: sealing of the courtroom during trial re: confidential
            information. If the parties plan to present a kiosk as demonstrative evidence at the
            time of trial, specifics of same are to be communicated to the Court. Parties are to
            confer with the Court at such time when audio visual equipment is ready for
            presentment during trial. Juror notebooks to be delivered to chambers no later than
            noon on Monday, March 29, 2021. Notebooks to contain: Copies of patents-in-
            suit (single-sided); claim construction chart (single-sided); Page for each witness
            with a headshot photo, name and ruled lines for notetaking; notepad and non-clicking
            pen. Counsel and their trial teams and clients to remain masked in the courtroom at
            all times except when speaking from the podium. No more than three people for
            each side at counsel table. During jury selection, challenge for cause will be
            conducted in the Jury Room.
10:38 AM    Disputed dispositive motion #1: Court heard argument on Defendant’s Motion for
            Summary Judgment of Non-Infringement of U.S. Patent No. 10,400,474 (Dkt.
            No.169). Mr. Pak argued for the Defendant.
10:57 AM    The Court heard responsive argument on Defendant’s Motion for Summary
            Judgment of Non-Infringement of U.S. Patent No. 10,400,474 (Dkt. No. 169) from
            Mr. Ivey on behalf of the Plaintiff.
11:19 AM    Rebuttal argument by Mr. Pak for the Defendant.
11:25 AM    Disputed dispositive motions #2: Court heard argument on Defendant’s Corrected
            Motion for Partial Summary Judgment of No Willful Infringement (Dkt. No. 171)
            and Defendant’s Motion for Partial Summary Judgment of No Willful Infringement
            (Dkt. No. 243). Mr. Nardinelli argued on behalf of the Defendant.
11:34 AM    The Court heard responsive argument on Defendant’s Corrected Motion for Partial
            Summary Judgment of No Willful Infringement (Dkt. No. 171) and Defendant’s
            Motion for Partial Summary Judgment of No Willful Infringement (Dkt. No. 243)
            from Mr. O’Quinn on behalf of the Plaintiff.
                                                2
  Case 2:19-cv-00209-JRG Document 277 Filed 03/23/21 Page 3 of 6 PageID #: 15268




TIME         MINUTES
11:39 AM     Rebuttal argument by Mr. Nardinelli for the Defendant.
11:41 AM     Disputed dispositive motions #3: Court heard argument on Defendant’s Motion to
             Exclude the Testimony of Damages Expert W. Todd Schoettelkotte (Dkt. No. 170)
             and Defendant’s Motion to Exclude the Testimony of Damages Expert W. Todd
             Schoettelkotte (Dkt. No. 244). Mr. Nelson argued on behalf of the Defendant.
11:57 AM     The Court heard responsive argument on Defendant’s Motion to Exclude the
             Testimony of Damages Expert W. Todd Schoettelkotte (Dkt. No. 170) and
             Defendant’s Motion to Exclude the Testimony of Damages Expert W. Todd
             Schoettelkotte (Dkt. No. 244) from Mr. Williamson on behalf of the Plaintiff.
12:13 PM     Rebuttal argument by Mr. Nelson for the Defendant.
12:14 PM     Recess for lunch.
01:30 PM     Court reconvened.
01:30 PM     Court reviewed briefing and considered the arguments of counsel and will generate
             a written opinion. The Court proceeded with an oral pronouncement re: the disputed
             dispositive motions. RE: Defendant’s Motion for Summary Judgment of Non-
             Infringement of U.S. Patent No. 10,400,474 (Dkt. No. 169) – GRANTED-IN-PART
             and DENIED-IN-PART for the reasons set forth in the record. RE: Defendant’s
             Corrected Motion for Partial Summary Judgment of No Willful Infringement (Dkt.
             No. 171) and Defendant’s Motion for Partial Summary Judgment of No Willful
             Infringement (Dkt. No. 243) – DENIED. RE: Defendant’s Motion to Exclude the
             Testimony of Damages Expert W. Todd Schoettelkotte (Dkt. No. 170) and
             Defendant’s Motion to Exclude the Testimony of Damages Expert W. Todd
             Schoettelkotte (Dkt. No. 244) – DENIED.
01:32 PM     Before proceeding with disputes re: motions in limine and exhibits, the Court
             requested the parties to meet and confer in an attempt to narrow the disputed issues.
01:33 PM     Recess.
01:46 PM     Court reconvened.
01:47 PM     The Court heard argument on Plaintiff’s Motion in Limine No. 1. Mr. Williamson
             argued on behalf of the Plaintiff. Mr. Dacus argued on behalf of the Defendant.
             The Court GRANTED-IN-PART and DENIED-IN-PART Motion in Limine No. 1
             for the reasons set forth in the record.
01:57 PM     The Court heard a clarification request by Mr. Williamson.




                                                3
  Case 2:19-cv-00209-JRG Document 277 Filed 03/23/21 Page 4 of 6 PageID #: 15269




TIME         MINUTES
02:00 PM     The Court heard argument on Plaintiff’s Motions in Limine. Mr. O’Quinn argued
             on behalf of Plaintiff. Mr. Nardinelli argued on behalf of the Defendant.
             MIL 2: Granted as Agreed
             MIL 3: Granted as Agreed
             MIL 4: Granted as Agreed
             MIL 5: Granted as Agreed
             MIL 6: Granted
             MIL 7: Granted as Agreed
             MIL 8: Granted as Agreed
             MIL 9: Granted as Agreed
             MIL 10: Granted as Agreed
             MIL 11: Granted
             MIL 12: Granted
             MIL 13: Granted as Agreed
             MIL 14: Granted as Agreed
             MIL 15: Granted
             MIL 16: Granted
             MIL 17: Granted

             The Court heard argument on Defendant’s Motions in Limine. Ms. Regan argued
             on behalf of the Plaintiff. Mr. Dacus and Mr. Flood argued on behalf of the
             Defendant.
             MIL 1: Granted
             MIL 2: Granted as Agreed
             MIL 3: Granted as Agreed
             MIL 4: Granted as Agreed
             MIL 5: Granted as Agreed
             MIL 6: Granted
             MIL 7: Granted as Agreed
             MIL 8: Granted as Agreed
             MIL 9: Granted as Agreed
             MIL 10: Granted

02:40 PM     Completion of disputed Motions in Limine.
02:40 PM     Before proceeding with disputes re: exhibits, the Court requested the parties to meet
             and confer in an attempt to narrow the disputed issues.
02:41 PM     Recess.
03:05 PM     Court reconvened.
03:05 PM     Court asked the parties re: agreements narrowing the disputed groups or categories
             of exhibits. Parties indicated disputed issues re: Category 18 (DX 67) and Category
             26 (PTX 71 and PTX 558) have been resolved and are withdrawn.




                                                4
  Case 2:19-cv-00209-JRG Document 277 Filed 03/23/21 Page 5 of 6 PageID #: 15270




TIME         MINUTES
03:07 PM     The Court heard argument re: Category 1 (DX 25 and DX 27). Mr. Flood argued
             for the Defendant and Ms. Regan argued for the Plaintiff. Parties’ agreement to
             redact same. Parties also agree to Category 19 redaction and Exhibits DX 62, DX
             65 and DX 279 are withdrawn.
03:10 PM     The Court heard argument re: Category 12 (DX 1698). Ms. Regan argued for the
             Plaintiff and Mr. Flood argued for the Defendant. Court excluded DX 1698 and not
             pre-admitted.
03:14 PM     The Court heard argument re: Category 13 (DX 662 and DX 352). Ms. Regan
             argued for the Plaintiff and Mr. Flood argued for the Defendant. Court excluded
             DX 662 and not pre-admitted. Court took DX 352 under advisement and will render
             a ruling subsequent to the viewing of same.
03:26 PM     The Court heard argument re: Category 15 (DX 33). Ms. Regan argued for the
             Plaintiff and Mr. Flood agued for the Defendant. Court sustained the objection to
             DX 33.
03:30 PM     The Court heard argument re: Category 16. Ms. Regan argued for the Plaintiff and
             Mr. Nardinelli argued for the Defendant. The Court will not pre-admit as exhibits
             reports or schedules from reports from expert witnesses. Experts may use their
             attached exhibits as demonstratives during testimony.
03:33 PM     The Court did not pre-admit Category 17 (DX 2394),
03:33 P M    Category 18 and Category 19 were previously presented and argued.
03:33 PM     The Court heard argument re: Category 20 (DX 34). Mr. O’Quinn argued for the
             Plaintiff and Mr. Flood argued for the Defendant. Court excludes DX 34 and
             sustains the objection by Plaintiff.
03:36 PM     The Court heard argument re: Category 21 (PTX 653 and PTX 654). Mr. Flood
             argued for the Defendant and Mr. O’Quinn argued for the Plaintiff. Court did not
             pre-admit PTX 653 and PTX 654.
03:45 PM     The Court heard argument re: Category 22 (PTX 178, PTX 245 and PTX 550).
             Mr. Flood argued for the Defendant and Ms. Regan argued for the Plaintiff. Court
             pre-admitted PTX 178, PTX 245 and PTX 550.
03:52 PM     The Court heart argument re: Category 23 (PTX 984 and PTX 985). Mr. Flood
             argued on behalf of Defendant and Mr. O’Quinn argued on behalf of Plaintiff. Court
             sustained Defendant’s objection to PTX 984 and PTX 985 being pre-admitted
             exhibits.
03:55 PM     The Court heard argument re: Category 24 (PTX 182 and PTX 667). The parties
             informed the Court that PTX 667 was withdrawn. Mr. Flood argued on behalf of
             the Defendant and Ms. Regan argued on behalf of the Plaintiff. Court pre-admitted
             PTX 182.
04:02 PM     Category 25: Court excluded and exhibits are not pre-admitted.
04:03 PM     The Court heard argument re: Category 26. Mr. O’Quinn argued on behalf of the
             Plaintiff and Mr. Nardinelli argued on behalf of the Defendant. The Court took
             under advisement those exhibits re: Category 26 and a ruling re: same will be
             forthcoming.
04:15 PM     Mr. Dacus, on behalf of the Defendant, offered PTX 770. Mr. Findlay responded
             on behalf of Plaintiff. Court pre-admitted PTX 770.
                                               5
  Case 2:19-cv-00209-JRG Document 277 Filed 03/23/21 Page 6 of 6 PageID #: 15271




TIME         MINUTES
04:31 PM     Mr. O’Quinn brought to the attention of the Court various Pre-Trial Order issues in
             dispute between the parties. Mr. Huang responded on behalf of the Defendant. The
             Court directed: (1) the parties file supplemental briefs re: this issue; (2) not more than
             five pages for each party; (3) deadline of 5:00 PM Thursday.
04:41 PM     Mr. Williamson brought to the attention of the Court, an error in the Joint Pre-Trial
             Order. Parties are directed to file additional stipulations separately, with a courtesy
             copy delivered to the Court.
04:42 PM     Re: Pre-Trial Order. Mr. Findlay requested a deadline for list of will call and may
             call witnesses. Mr. Dacus responded. Court ruled to leave the Pre-Trial Order as
             it is.
04:47 PM     Pre-Trial conference completed.
04:48 PM     Court adjourned.




                                                  6
